Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-15-00223-CR

                                                  Carlos FAZ,
                                                   Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR10674
                         Honorable Kevin M. O’Connell, Judge Presiding 1

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED July 6, 2016.


                                                         _____________________________
                                                         Karen Angelini, Justice




1
 The motion to suppress was referred to Magistrate Judge Andrew Carruthers by the district court. Judge Carruthers’s
ruling then became the decree of the district court. The Honorable Kevin M. O’Connell signed the judgment of
conviction.